Exhibit 10.203

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
November 17, 2008, among DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware
corporation (the “Borrower”), various financial institutions as are party to the
Credit Agreement referred to below (the “Lenders”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and The Bank of
Nova Scotia, as syndication agent, are parties to that certain Credit Agreement,
dated as of June 15, 2007, as amended by that certain First Amendment to Credit
Agreement dated as of July 9, 2008 and that certain Second Amendment to Credit
Agreement dated as of September 29, 2008 (as so amended, the “Credit
Agreement”); and

 

WHEREAS, the parties hereto desire to make certain modifications to the Credit
Agreement as set forth herein;

 

NOW, THEREFORE, it is agreed:

 

I. Amendments to Credit Agreement.

 

1.Section 1.1 of the Credit Agreement is hereby amended by replacing the
existing definitions of “Letter of Credit Commitment Amount,” “Leverage Ratio”
and “Revolving Loan Commitment Amount” contained therein with the following new
definitions, and by adding the following definitions of “Canadian Securitization
Letters of Credit,” “Lender Default,” “Maximum Canadian Securitization Letter of
Credit Amount,” “Maximum Enhancement Letter of Credit Amount,” “Third Amendment”
and “Third Amendment Effective Date” in their appropriate alphabetical order:

“Canadian Securitization Letters of Credit” is defined in Section 4.1(a)(ii)(D).

 

“Lender Default” shall mean, with respect to any RL Lender at any time, that
such RL Lender is at such time a Defaulting Lender.

“Letter of Credit Commitment Amount” means, on any date, $340,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.3.

 

“Leverage Ratio” means, at any time, the ratio of:

 

 

(a)

Corporate Debt at such time;

to

 

1

 





 



 

(b)     Corporate EBITDA for the four consecutive Fiscal Quarters ending on the
last day of the Fiscal Quarter most recently completed prior to or at such time;
provided, however, that, for purposes of determining Corporate EBITDA solely for
purposes of determining compliance with Section 8.2.4 at any time during the
period from and including September 30, 2008 to and including February 28, 2009
(and not for any other purpose), the “Fiscal Quarter most recently completed
prior to or at such time” shall be deemed to be the Fiscal Quarter ending on
June 30, 2008 (notwithstanding that a more recent Fiscal Quarter may in fact
have been completed and without regard to any financial or other information
then available with respect to such more recent Fiscal Quarter).

“Maximum Canadian Securitization Letter of Credit Amount” means $49,300,000.

“Maximum Enhancement Letter of Credit Amount” means, from and after the date on
which the Stated Amount of the Enhancement Letter of Credit referred to in
Section II(5)(vi) of the Third Amendment has been reduced to the amount stated
therein, $198,700,000.

“Revolving Loan Commitment Amount” means, on any date, $340,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

 

“Third Amendment” means the Third Amendment, dated as of November 17, 2008, to
this Agreement.

“Third Amendment Effective Date” means the “Third Amendment Effective Date”, as
defined in the Third Amendment.

 

2.       The following clauses (C) and (D) are added to clause (ii) of
subsection (a) of Section 4.1 of the Credit Agreement after clause (B) thereof
(and the word “and” is deleted from the end of such clause (B) and the word “or”
is substituted therefor):

 

(C) in the case of an Enhancement Letter of Credit, an amount that would result
in all Letter of Credit Outstandings with respect to Enhancement Letters of
Credit (giving effect to any issuance, increase, decrease or extension then
requested with respect to any Enhancement Letters of Credit) exceeding the
Maximum Enhancement Letter of Credit Amount; or

 

(D) in the case of any Letter of Credit that is issued to BNY Trust Company of
Canada in its capacity as trustee of CARE TRUST (or to any successor as such
trustee) or as an enhancement of, or as credit support for, any other Canadian
securitization or other Canadian vehicle financing program or transaction
(regardless of how, if at all, such Letter of Credit is or was initially defined
or characterized for the purposes of this Credit Agreement) (all of the
foregoing Letters of Credit referred to above in this clause (D) being referred
to herein as “Canadian Securitization Letters of Credit”), an amount that would
result in all Letter of Credit Outstandings with respect to Canadian
Securitization Letters of Credit (giving effect to any issuance, increase,
decrease or extension then requested with respect to any Canadian Securitization
Letters of Credit) exceeding the Maximum Canadian Securitization Letter of
Credit Amount; and

 

2

 





 



 

3.         Subsection (m) of Section 8.1.1 of the Credit Agreement is hereby
redesignated as being subsection (n) thereof, subsection (l) of Section 8.1.1 of
the Credit Agreement is hereby redesignated as being subsection (m) thereof, and
the following subsection (l) is added to Section 8.1.1 of the Credit Agreement
after subsection (k) thereof:

 

(l)        solely during the period from and including the Third Amendment
Effective Date to and including February 28, 2009, as soon as available and,
other than with respect to the months of December and January, in any event
within 20 days after the end of each calendar month, (i) an unaudited
consolidating balance sheet of the Borrower and its direct Subsidiaries, in each
case as of the end of such calendar month, (ii) unaudited consolidating
statements of operations and cash flow of the Borrower and its direct
Subsidiaries, in each case for such calendar month and for the period commencing
at the end of the previous Fiscal Year and ending with the end of such calendar
month, (iii) an unaudited consolidated balance sheet for the Borrower and its
Subsidiaries, in each case as of the end of such calendar month (which may be
contained within the information provided under clause (i) above), (iv)
unaudited consolidated statements of operations and cash flow of the Borrower
and its Subsidiaries, in each case for such calendar month and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such calendar month (which in each case may be contained within the information
provided under clause (ii) above), and (v) a vehicle fleet financing report
substantially in the form of Exhibit O attached hereto; and

 

4.         Section 8.1.5 of the Credit Agreement is hereby amended by the
insertion of the following text at the end of the last sentence thereof:

 

“and any fees and expenses of any representatives of the Administrative Agent or
any Lender referred to in the preceding sentence in connection with the
foregoing incurred with the approval of the Borrower”

 

5.         Schedule 1(A) of the Credit Agreement is hereby amended and restated
in its entirety to read as set forth in Schedule 1(A) attached hereto.

6.         Exhibit O attached to this Third Amendment is hereby added to the
Credit Agreement as Exhibit O thereto.

7.         Notwithstanding anything to the contrary contained in the Credit
Agreement, for the period from and including September 22, 2008 through and
including February 28, 2009 (the “Amendment Period”), neither the Borrower nor
any of its Subsidiaries may (i) make any Investments pursuant to Section
8.2.5(c) of the Credit Agreement in connection with entering into any Permitted
Business Acquisition or pursuant to Section 8.2.5(k) of the Credit Agreement
(other than, in the case of clause (k), such Investments in the ordinary course
of business and otherwise within the parameters set forth in such clause (k)),
(ii) make any Distributions pursuant to (x) subclause (iv) of the proviso to
Section 8.2.6(a) of the Credit Agreement or (y) Section 8.2.6(b) of the Credit
Agreement, (iii) make any Capital Expenditures pursuant to Section 8.2.7(c) of
the Credit Agreement or (iv) enter into any Permitted Business Acquisitions or
Excepted Acquisitions pursuant to Section 8.2.9(b) of the Credit Agreement (it
being understood

 

3

 





 



 

that all such activities may be made after the Amendment Period to the extent
otherwise permitted by the Credit Agreement at such time).

8.         Notwithstanding anything to the contrary contained in the Credit
Agreement, during the Amendment Period, the Borrower will not be permitted to
incur any additional Loans pursuant to Article II of the Credit Agreement (it
being understood that additional Loans may be incurred pursuant to Article II of
the Credit Agreement after the Amendment Period to the extent otherwise
permitted by the Credit Agreement at such time and that the foregoing
restriction shall have no effect on the making of other Credit Extensions during
the Amendment Period, which may be effected in accordance with the Credit
Agreement at any time in accordance with the provisions thereof as amended
hereby).

9.         Notwithstanding anything to the contrary contained in the Credit
Agreement, during the Amendment Period (and only during the Amendment Period),
the Borrower shall maintain at least $60,000,000 in the aggregate of
Unrestricted Cash and Cash Equivalent Investments in one or more separate
deposit and/or securities accounts of the Borrower at DBTCA (collectively, the
“Amendment Period Account”); provided that any or all amounts maintained in the
Amendment Period Account may be disbursed at any time or from time to time by
the Borrower during the Amendment Period for the prepayment of outstanding Loans
and/or the payment of unpaid Reimbursement Obligations. The Borrower shall
provide prompt written notice to the Agent of any disbursement from the
Amendment Period Account during the Amendment Period that results in a reduction
of the aggregate amount maintained therein to any amount that is less than
$60,000,000 (or such lesser minimum amount then required to be maintained
therein as a result of any prior disbursement permitted under the proviso to the
preceding sentence). If the Administrative Agent (in such capacity or in its
capacity as Collateral Agent) is viewed, for purposes of Section 8-106, 9-104 or
9-106 of the Uniform Commercial Code of any applicable state, to be acting under
the Credit Agreement or under any Security Document with respect to the
Amendment Period Account in a capacity other than depositary bank or securities
intermediary, then, by its signature to this Agreement as Administrative Agent,
DBTCA hereby agrees to follow instructions and entitlement orders from the
Administrative Agent as to the disposition of funds in such deposit account and
as to security entitlements, as the case may be, in each case without further
consent of the Borrower or other applicable Obligor. DBTCA, in its capacity as
Administrative Agent and Collateral Agent, acknowledges and agrees that DBTCA
shall take no action with respect to the Amendment Period Account unless and
until so entitled pursuant to Section 6.1 of the Security Agreement.

II. Miscellaneous Provisions.

1.         In order to induce the Lenders to enter into this Third Amendment,
the Borrower hereby represents and warrants that:

(a)       no Default or Event of Default exists on the Third Amendment Effective
Date (as defined below), immediately before and after giving effect to this
Third Amendment; and

(b)       all of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Third Amendment Effective Date immediately before and
after giving effect to this Third Amendment,

 

4

 





 



 

with the same effect as though such representations and warranties had been made
on and as of the Third Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

2. This Third Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Loan Document (it being understood that any Compliance
Certificate or other certificate or document delivered pursuant to the Credit
Agreement shall reflect the Leverage Ratio calculation solely for the purposes
of Section 8.2.4 of the Credit Agreement as modified pursuant to this Third
Amendment).

3. This Third Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Borrower and the Administrative Agent.

4. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

5. This Third Amendment shall become effective on the date (the “Third Amendment
Effective Date”) when:

(i) the Borrower and the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or other electronic transmission) the same to:

Bingham McCutchen LLP

One State Street

Hartford, Connecticut

Attention: Peter Bruhn

Fax: (860) 240-2800

 

Email: peter.bruhn@bingham.com

 

(ii) the Borrower and all required lenders and other signatories thereto
necessary for the effectiveness thereof shall have executed and delivered an
amendment, replacing in each case the definition of “Leverage Ratio” contained
therein with the definition of “Leverage Ratio” set forth in this Third
Amendment, to each of:

(A)      that certain Second Amended and Restated Revolving Credit Agreement,
dated as of September 28, 2007, among DTG Operations, Inc., an Oklahoma
corporation, Dollar Thrifty Automotive Group, Inc., a Delaware corporation, the
Lenders (as defined therein) and Bank of Oklahoma, N.A., as administrative
agent; and

 

5

 





 



 

(B)      that certain Second Amended and Restated Financing Agreement – Daily
Rental, dated as of September 14, 2007, between DTG Operations, Inc., an
Oklahoma corporation and DaimlerChrysler Financial Services Americas LLC;

and each such amendment shall be, or shall become simultaneously with the
effectiveness of this Third Amendment, in full force and effect;

(iii) the Administrative Agent shall have received the wire transfer of
immediately available funds, for the ratable account of each Lender signatory
hereto, a fee equal to 0.15% of the sum of (A) the aggregate outstanding
principal amount of Term Loans plus (B) the aggregate amount of Revolving Loan
Commitments of the Lenders, in each case as of the Third Amendment Effective
Date and who have consented to this Third Amendment on or prior to the Third
Amendment Effective Date;

(iv) the Borrower shall have paid to Bingham McCutchen LLP, special counsel to
the Administrative Agent, by wire transfer of immediately available funds, all
reasonable fees and expenses (as set out in a written summary invoice received
by the Borrower at least one Business Day prior to the Third Amendment Effective
Date) owed to Bingham McCutchen LLP as of the date of such invoice in connection
with the Loan Documents, the Obligations and the administration thereof,
including all fees and expenses incurred in connection with the preparation,
negotiation and execution of this Third Amendment and the transactions
contemplated to be effected in connection with such execution and with the
satisfaction of the conditions to the occurrence of the Third Amendment
Effective Date (it being understood that the Borrower agrees to pay such fees
and expenses regardless of whether the Third Amendment Effective Date occurs);

(v) the Borrower shall have paid to the Administrative Agent, by wire transfer
of immediately available funds, $10,000,000 for application as a prepayment of
the Term Loans then outstanding as ABR Loans for the ratable account of each
Term Lender (it being acknowledged and agreed that, upon the making of such
payment, the Borrower shall be deemed to have complied with all of the
provisions of Section 3.1 of the Credit Agreement with respect to such
prepayment); and

(vi) the Borrower shall have provided to the Administrative Agent and the Issuer
a Request for Reduction of Series 1998-1 Letter of Credit Amount substantially
in the form of Exhibit D to the CP Enhancement Letter of Credit Application and
Agreement dated as of June 15, 2007 among the Borrower, Dollar Thrifty Funding,
RCFC, DTG Operations, Inc., and DBTCA, as the Series 1998-1 Letter of Credit
Provider, and in accordance with Section 2.1 of such Agreement, and duly
executed by the Borrower and Dollar Thrifty Funding, requesting that the Stated
Amount of the Enhancement Letter of Credit issued for the benefit of the trustee
under the Second Amended and Restated Series 1998-1 Supplement dated as of
February 14, 2007 (as amended) be reduced to $131,650,000;

provided, however, that in the event any of the foregoing conditions to
effectiveness set forth in this Section 5 shall not have been met on or prior to
November 24, 2008, it is understood and agreed that this Third Amendment shall
be of no force and effect whatsoever, and no party hereto shall have any right
or obligation with respect to any other party whatsoever with respect

 

6

 





 



 

to any agreement set forth herein (all such rights and obligations being
governed exclusively by the Credit Agreement as in effect without regard to this
Third Amendment).

6. From and after the Third Amendment Effective Date, all references in the
Credit Agreement and in each of the other Loan Documents to the Credit Agreement
shall be deemed to be a reference to the Credit Agreement as modified hereby on
the Third Amendment Effective Date, pursuant to the terms of this Third
Amendment.

* * *

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOLLOW]

7

 





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized officer
or officers to execute and deliver this Third Amendment as of the date first
above written.

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

By_________________________________

Name:

Title:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and a Lender

 

By__________________________________

Name:

Title:

 

By__________________________________

Name:

Title:

 

 

 

- Signature Page to Third Amendment -

 





 



 



 

SIGNATURE PAGE TO the Third amendment TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS
LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

 

Name of Lender: ____________________________

 

 

 

By:_____________________________

 

Name:

 

Title:

 

 

 

- Signature Page to Third Amendment -

 





SCHEDULE I(A)

 

COMMITMENTS

 

LENDER

REVOLVING LOAN COMMITMENT

Bank of America, N.A.

$42,742,857.14

Deutsche Bank Trust Company Americas

$29,142,857.14

The Bank of Nova Scotia

$29,142,857.14

Credit Suisse, Cayman Island Branch

$22,342,857.14

Bank of Oklahoma, N.A.

$19,428,571.43

JP Morgan Chase Bank, N.A.

$19,428,571.43

Morgan Stanley Bank

$16,514,285.71

Bank of Tokyo - Mitsubishi UFJ Trust Company

$15,542,857.14

BMO Capital Markets Financing, Inc.

$15,542,857.14

Wells Fargo Bank, N.A.

$15,542,857.14

Fortis Capital Corp.

$13,600,000.00

International Bank of Commerce

$13,600,000.00

Raymond James Bank, FSB

$11,657,142.86

Sumitomo Mitsui Banking Corporation

$11,657,142.86

Bayerische Hypo-und Vereinsbank, AG New York Branch

$10,685,714.29

MidFirst Bank

$10,685,714.29

Arvest Bank

$10,685,714.29

BNP Paribas

$8,742,857.14

Amegy Bank National Association

$8,742,857.14

National City Bank of Cleveland

$7,771,428.58

M&I Marshall & Ilsley Bank

$6,800,000.00

 

TOTAL

$340,000,000.00

 



Exhibit O

 

[form of vehicle fleet financing report]

 

 